Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

September 12, 2008

 

Reference is made to the Employment Agreement dated April 1, 2003 between Veeco
Instruments Inc. and John F. Rein, Jr., as amended June 9, 2006 (the “Employment
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Employment Agreement.

 

The Employment Agreement is hereby amended by adding a new section at the end
thereof to read as follows:

 

17.           IRC Section 409A.  The parties understand and agree that certain
payments contemplated by this Agreement, including severance pay, may be
“deferred compensation” for purposes of IRC Section 409A.  Notwithstanding any
provision of this Agreement to the contrary, any payments constituting deferred
compensation required to be made upon or in respect of the Executive’s
termination of employment hereunder shall not be paid prior to six months after
the Executive’s termination of employment, to the extent necessary to comply
with IRC Section 409A(2)(B)(i).  The Company shall identify in writing delivered
to the Executive any payments it reasonably determines are subject to delay
hereunder and shall promptly pay any such delayed payments, without interest, at
the conclusion of the applicable six month period (or, if later, when scheduled
to be paid under the terms of the Agreement).  No deferred compensation payable
hereunder shall be subject to acceleration or to any change in the specified
time or method of payment, except as otherwise provided under this Agreement and
consistent with IRC Section 409A.  In no event shall the Company have any
liability or obligation with respect to taxes for which the Executive may become
liable as a result of the application of IRC Section 409A.

 

 

AGREED:

 

Veeco Instruments Inc.

 

 

 

 

 

By:

/s/ Authorized Signatory

 

/s/ John F. Rein, Jr.

Name:

 

John F. Rein, Jr.

Title:

 

 

 

--------------------------------------------------------------------------------